The Court.
— A motion for a new trial in a criminal cause is very largely addressed to the discretion of the court before which the trial was had; and when one of the grounds upon which it is asked is that the verdict is contrary to the evidence given in the cause, the action of that court in granting the motion will not be reversed by this court, unless the record clearly shows that there was no evidence which conflicted with that upon which the verdict rested. In the present case the action of the court in granting the motion is fully sustained by the *175matters contained in the bill of exceptions, both upon the foregoing ground, and also upon the ground of newly discovered evidence contained in the affidavits offered upon the motion on the part of the defendant.
The order is affirmed.